                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    U.S. BANK, N.A.,                                   CASE NO. C19-0074-JCC
10                           Plaintiff,                  MINUTE ORDER
11            v.

12    THE GLOGOWSKI LAW FIRM, PLLC d/b/a
      ALLEGIANT LAW GROUP, and KATRINA
13    GLOGOWSKI,
14                           Defendants.
15

16          The following minute order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion to extend case
19   deadlines (Dkt. No. 37). The Court hereby GRANTS the motion and ORDERS the parties to
20   adhere to the following case deadlines:
21
                  Deadline                  Current Deadline            New Deadline
22     Deadline for expert testimony       January 7, 2020      March 9, 2020
       disclosure
23
       Deadline for rebuttal expert        January 31, 2020     March 31, 2020
24     disclosures and
       reports
25     Deadline to file discovery          January 17, 2020     March 17, 2020
       motions
26     Discovery completion deadline       February 14, 2020    April 14, 2020

     MINUTE ORDER
     C19-0074-JCC
     PAGE - 1
 1
      Deadline to hold settlement          March 4, 2020    May 4, 2020
 2    conference
      Deadline to file dispositive         March 17, 2020   May 18, 2020
 3    motions
      Deadline to complete Local           April 3, 2020    June 2, 2020
 4    Civil Rule 39.1
 5    mediation
      Plaintiff’s pretrial statement due   May 6, 2020      July 6, 2020
 6

 7    Deadline to file motions in          May 7, 2020      July 6, 2020
      limine
 8
      Deadline to issue and serve trial    May 8, 2020      July 7, 2020
 9    subpoenas
      Deadline to exchange                 May 14, 2020     July 13, 2020
10    deposition designations
      Defendants’ pretrial statement       May 18, 2020     July 17, 2020
11    due
12    Deadline to exchange                 May 22, 2020     July 21, 2020
      objections and cross
13    designations to deposition
      designations
14    Deadline for conference of           May 26, 2020     July 27, 2020
      counsel regarding
15
      joint pretrial order
16    Agreed pretrial order due            June 5, 2020     August 4, 2020

17    Deadline to exchange                 June 5, 2020     August 4, 2020
      objections to deposition
18    cross-designations
19    Deadline to file deposition          June 11, 2020    August 10, 2020
      designations
20    (complete transcript with all
      designations
21    highlighted and video
      designations must
22
      include a copy of the video)
23    Trial briefs and trial exhibits      June 11, 2020    August 10, 2020
      due
24    Bench trial date (5-day              June 15, 2020    August 17, 2020
      estimate)
25
           //
26


     MINUTE ORDER
     C19-0074-JCC
     PAGE - 2
 1        DATED this 24th day of December 2019.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0074-JCC
     PAGE - 3
